El Juez Presidente Sr. del Torio,
emitió la opinión del tribunal.
Solicita la parte apelada la desestimación del recurso porque la orden recurrida no es apelable.
Los autos demuestran que en la Corte de Distrito de Mayagüez se radicó una demanda titulada de injunction. Emplazados los demandados comparecieron y archivaron un escrito que dice:
‘ ‘ Comparecen los ' demandados, J. Rivera Cabrera, Marshal do la Corte de Distrito de San Juan, Distrito 1'°., y la Simmon’s Hardware Company, por medio de su abogado, Harry F. Besosa, ante esta Honorable Corte y respetuosamente interponen ésta, su excepción previa a la demanda de Injunction, por el siguiente mo-tivo :
“ ‘Que esta Hon. Corte no tiene jurisdicción sobre las personas y la materia de la acción.’
“Por tales razones expuestas, previo los trámites legales, se su-plica a esta Hon. Corte declare con lugar la excepción previa de falta de jurisdicción y en su consecuencia desestime la demanda de injunction, anulando la orden de entre-dicho dictada con fecha *71722 de enero de 1923, condenando al demandante al pago de- co.h tas, gastos y honorarios de abogado.”
Dicho escrito fné resuelto por la corte por medio de una orden fundada cuya parte dispositiva expresa:
“PoR tanto: La corte declara sin lugar la excepción previa aducida a la demanda o solicitud y concede veinte cMas al deman-dado para contestar la demanda.”
Y contra esa resolución de la corte interpusieron- los de-mandados el recurso cuya desestimación -se pide.
Es tan claro que no se puede apelar de una orden decla-rando sin lugar una excepción previa y concediendo a la parte un término para contestar la demanda, que la misma parte apelante lo admite, pero sostiene que existe aquí el recurso porque la ley, — artículo 295 del Código de Enjuicia-miento Civil, párrafo 3, — otorga el derecho de apelar de una providencia “concediendo o anulando un injunction, negán-dose a conceder o a anular un injunction” y en este caso la resolución apelada tiene el efecto de una negación a anular un injunction.
No estamos conformes. La alegación presentada fue una excepción previa. La orden recurrida se limitó a de-clararla sin lugar concediendo a la parte demandada diez días para contestar la demanda. A menos que la parte re-nuncie la oportunidad y pida que se dicte sentencia, los pro-cedimientos quedan abiertos en la corte de distrito y por lo tanto no ha llegado el momento en qrie deban elevarse para su revisión a la Corte Suprema.
Es cierto que en la 'súplica del escrito de excepción pre-via se pide que sea anulada cierta orden de entredicho dic-tada el 22 de enero de 1923. En el cuerpo del escrito no se hace referencia al entredicho. La orden no aparece, de los autos. La naturaleza del escrito es claramente de una ale-gación formulando una excepción previa y así fué entendido y resuelto por la corte. La resolución de la corte no está *718comprendida en el- párrafo 3 del artículo 295 del Código de Enjuiciamiento Civil pues no concede ni anula, ni se niega a conceder o a anular un injunction-.
Debe desestimarse el recurso.

Desestimada la apelación.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no tomó parte en la resolución de este caso.